Conlan, J.
The simple question before us on this appeal was whether or not certain goods ordered by the defendants from the plaintiffs were delivered.or tendered in time.
Upon this question, the evidence upon the trial was in conflict, and the charge of the trial justice, to which there was no exception, clearly stated the whole case to the jury. In addition to this, the defendants, at the close of all the testimony, asked the court to submit to the jury this precise, question of delivery, and the court acquiesced. The jury determined the whole matter in favor of the plaintiffs, and we have no inclination to disturb their finding
Judgment and order appealed from must, therefore, be affirmed, with costs.
Hascall and Schuchman, JJ., concur.
Judgment and order affirmed, with costs.